
	
		I
		111th CONGRESS
		2d Session
		H. R. 5399
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a National Remote Teacher Corps, and for
		  other purposes.
	
	
		1.Establishment of the National
			 Remote Teacher CorpsThe
			 Secretary of Education may establish the National Remote Teacher Corps (in this
			 Act referred to as the Corps) to fill teacher vacancies, reduce
			 class sizes, and improve educational quality in qualified remote areas.
		2.Designation as a
			 Corps site
			(a)In
			 generalIn order to be
			 designated as a Corps site, a local educational agency or charter school
			 located in a qualified remote area shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
			(b)ContentsAn
			 application submitted under
			 subsection (a) shall demonstrate that the
			 agency or charter school is—
				(1)experiencing a
			 shortage of teachers;
				(2)willing to work
			 with the Secretary to—
					(A)promote teacher
			 accountability and high standards for teachers; and
					(B)provide
			 cooperation, support, and use of facilities for the programs described in
			 section 10;
					(3)willing to provide
			 mentorship and professional development programs to teachers;
				(4)willing to provide
			 compensation in accordance with section 8(a) for each Corps participant placed
			 with the agency or school under the Corps; and
				(5)willing to—
					(A)work with the
			 Secretary under section 9 to develop and implement an alternative certification
			 route for individuals selected to be Corps participants; or
					(B)allow such
			 individuals to participate in an existing alternative certification program
			 that is in compliance with any requirements prescribed by the Secretary.
					3.RecruitmentThe Secretary may—
			(1)conduct recruiting
			 programs for the Corps at institutions of higher education, including
			 institutions that offer majors in the fields of education, science, technology,
			 engineering, or mathematics; and
			(2)recruit current
			 highly qualified elementary school or secondary school teachers.
			4.Application;
			 Selection Criteria; Priority
			(a)ApplicationSelection of individuals to participate in
			 the Corps shall be made on the basis of applications submitted to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
			(b)Selection
			 criteriaAn individual
			 selected to participate in the Corps shall—
				(1)have at least a bachelor’s degree from an
			 institution of higher education; and
				(2)comply with such
			 other criteria as the Secretary may prescribe.
				(c)PriorityIn selecting individuals to participate in
			 the Corps, the Secretary shall give priority to individuals—
				(1)with at least a master’s degree in
			 education (such as special education or teaching English as a second language),
			 science, technology, engineering, or mathematics and who agree to seek
			 employment as science, technology, engineering, mathematics, special education,
			 or English as a second language teachers in elementary schools or secondary
			 schools; or
				(2)who are highly
			 qualified teachers with—
					(A)10 or more years
			 of experience teaching students in elementary school or secondary school;
			 or
					(B)equivalent qualifications and experience,
			 as determined by the Secretary.
					5.Compensation for
			 Applicants
			(a)In
			 generalThe Secretary may
			 reimburse an individual applying to participate in the Corps for the actual and
			 reasonable expenses incurred—
				(1)in traveling to
			 and from the individual’s place of residence to a Corps site at which the
			 individual may be placed under
			 section 6 for the purpose of evaluating such
			 site with regard to being assigned at such site; and
				(2)for the travel of
			 1 family member to accompany the individual to such site.
				(b)Maximum
			 amountThe Secretary may
			 establish a maximum total amount that may be paid to an individual as
			 reimbursement for such expenses.
			6.Placement of
			 Corps participants
			(a)In
			 generalThe Secretary shall
			 place each individual selected to be a Corps participant with a local
			 educational agency or charter school that is designated as a Corps site.
			(b)ConsiderationsIn
			 placing a Corps participant at a Corps site, the Secretary shall take into
			 account—
				(1)the preference of
			 the Corps participant;
				(2)the preferences of
			 local educational agencies and charter schools that are Corps sites; and
				(3)the relative need
			 among Corps sites with respect to teacher shortages, including—
					(A)the total number
			 of open teaching positions;
					(B)the number of
			 teachers needed for class size reductions; and
					(C)the shortage of
			 teachers with a particular subject-matter expertise.
					7.Participation
			 agreement
			(a)Participation
			 agreement
				(1)In
			 generalAn individual selected to participate in the Corps shall
			 be required to enter into an agreement with the Secretary under which the
			 individual agrees—
					(A)within such time as the Secretary may
			 require, to obtain certification or licensing as an elementary school teacher
			 or secondary school teacher under section 9 or through another procedure
			 approved by the Secretary; and
					(B)to accept an offer
			 of full-time employment as an elementary school teacher or secondary school
			 teacher for not less than 3 school years with a local educational agency or
			 charter school that is a Corps site.
					(2)WaiverThe
			 Secretary may waive the 3-year commitment described in paragraph (1)(B), or any
			 other requirement under a participation agreement described in paragraph (1),
			 for a participant if the Secretary determines such waiver to be appropriate. If
			 the Secretary provides the waiver to a participant, the participant—
					(A)shall not be
			 considered to be in violation of the agreement; and
					(B)shall not be
			 required to provide reimbursement for any funds received as a Corps
			 participant.
					(b)Agreement
			 renewalUpon completion of the 3-year commitment described in
			 subsection (a)(1)(B), a Corp participant’s participation agreement may be
			 renewed in 1-year increments.
			8.Compensation for
			 Corps Participants
			(a)SalaryA Corps participant shall be considered an
			 employee of the local educational agency or charter school in which the
			 participant is employed under the Corps and shall be compensated at the same
			 rates, including periodic increases, as employees who are similarly situated in
			 similar teaching positions and who have similar training, experience, and
			 skills, and such rates shall be in accordance with applicable law.
			(b)Federal
			 Benefits
				(1)Supplement, not
			 supplantAny Federal funds a Corps participant receives from the
			 Secretary under this section or
			 section 5 shall supplement, not supplant, the
			 compensation the participant receives under
			 subsection (a) of this section.
				(2)Travel
			 stipendsThe Secretary may
			 reimburse each Corps participant for all or part of the actual and reasonable
			 expenses incurred by the participant and 1 family member when traveling, not
			 more than once per year of participation, from the Corps site to any location
			 in the continental United States and from such location back to the Corps
			 site.
				(3)Cash
			 bonus
					(A)In
			 generalThe Secretary may award annual or one-time cash bonuses
			 to Corps participants, in amounts determined by the Secretary.
					(B)PriorityIn
			 awarding cash bonuses under
			 subparagraph (A), the Secretary shall
			 give priority to Corps participants—
						(i)with at least a master’s degree in
			 education (such as special education or teaching English as a second language),
			 science, technology, engineering, or mathematics and who are participating in
			 the Corps as science, technology, engineering, mathematics, special education,
			 or English as a second language teachers in elementary schools or secondary
			 schools; or
						(ii)who
			 are highly qualified teachers with—
							(I)10 or more years
			 of experience teaching students in elementary school or secondary school;
			 or
							(II)equivalent
			 qualifications and experience, as determined by the Secretary.
							(C)Treatment of
			 cash bonusA cash bonus paid under
			 subparagraph (A) to a Corps
			 participant shall not be taken into account in determining the eligibility of
			 the participant for Federal student financial assistance provided under title
			 IV of the Higher Education Act of 1965 (20 U.S.C. 1070).
					9.Alternative
			 Certification Route
			(a)In
			 generalSubject to subsection
			 (d), the Secretary and each Corps site shall, jointly, develop and implement a
			 high-quality alternative certification route for individuals selected to
			 participate in the Corps who are not certified teachers.
			(b)PriorityIn selecting individuals described in
			 subsection (a) to participate in the alternative certification route, the
			 Secretary shall give priority to individuals—
				(1)who do not have a
			 degree in education; and
				(2)who have expertise
			 in a field in which there is a shortage of teachers, such as mathematics,
			 science, special education, English language acquisition, or another high-need
			 subject.
				(c)AccessAll
			 classes and materials available under the alternative certification route shall
			 be accessible to all Corps participants.
			(d)ExceptionA
			 Corps site that has an existing alternative certification program that complies
			 with any requirements prescribed by the Secretary, may, in lieu of developing
			 and implementing an alternative certification route under subsection (a), allow
			 individuals described in subsection (a) participate in such program.
			10.Professional
			 Development and Distance Learning
			(a)Development of
			 programFrom the amounts
			 appropriated to carry out this subsection under section 12, the Secretary, in
			 consultation with at least 1 institution of higher education that is a research
			 university, as determined by the Secretary, shall develop a professional
			 development and distance-learning certificate or degree program that offers
			 academic credit through—
				(1)online
			 classes;
				(2)classes through video- or tele-conference
			 technology;
				(3)independent
			 study;
				(4)in-person
			 instruction at Corps sites; and
				(5)other distance
			 learning methodologies as the Secretary designates,
				to assist
			 individuals located in qualified remote areas in becoming highly qualified
			 teachers.(b)Grants
				(1)In
			 generalFrom the amounts appropriated to carry out this
			 subsection under section 12, the Secretary shall award grants to institutions
			 of higher education that offer the program developed under subsection (a) to
			 students enrolled at the institution.
				(2)Uses of
			 fundsAn institution of higher education that receives a grant
			 under this subsection shall use such grant funds to cover—
					(A)the cost of
			 administering the program developed under subsection (a); and
					(B)to the maximum
			 extent practicable, the total cost of program tuition for teachers at Corps
			 sites enrolled in the program at the institution.
					(3)Application
					(A)In
			 generalTo receive a grant under this subsection, an institution
			 of higher education shall submit to the Secretary an application at such time,
			 in such manner, and containing such information as the Secretary may
			 require.
					(B)Articulation
			 agreementsAn application submitted under
			 subparagraph (A) shall include an
			 assurance by the institution that the institution will include the program in
			 its articulation agreements between or among other institutions of higher
			 education.
					11.DefinitionsIn this Act:
			(1)In
			 generalExcept as otherwise
			 provided, any term that is defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801) shall have the meaning given
			 such term in such section.
			(2)Articulation
			 AgreementThe term articulation agreement has the
			 meaning given such term in section 486A of the Higher Education Act of 1965 (20
			 U.S.C. 1093a).
			(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(4)Qualified remote
			 areaThe term qualified remote area means an
			 area—
				(A)from which an institution of higher
			 education is located more than 3 hours away when using public or private
			 transportation (including rail or bus);
				(B)to which the only
			 method of access to the site at least 6 months of the year is by boat or
			 airplane; or
				(C)that is located in
			 a United States Territory.
				(5)United States
			 TerritoryThe term
			 United States Territory means the United States Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and
			 Puerto Rico.
			12.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
